DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 04/07/2017. It is noted, however, that applicant has not filed a translated certified copy of the JP 2017-076417 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/26/2018. It is noted, however, that applicant has not filed a translated certified copy of the PCT JP2018/012113 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 October 2019 and 15 September 2020 were considered by the examiner.

Claim Status
Claim 1 is pending.
Claim 1 is rejected.

Claim Interpretation
Claim 1 recites “does not substantively include Bi” which applicants define as “indicates keeping to an amount that is unavoidably mixed in, and not including an amount that exceeds the unavoidably mixed-in amount” (Page 3, lines 20-24).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ukyo et al. (US 2016/0279741, cited by applicants in IDS filed on 02 October 2019, Ukyo).
Regarding Claim 1, Ukyo teaches a solder (Abstract) including overlapping compositions of the instantly disclosed elements, shown below in wt. %, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Further Ukyo teaches a specific example (Example 28 – Table 1) that anticipates the instant application, shown below.
Element
Instant Claim 1
Ukyo
Ukyo - Example 28
Ag
2.5-3.3%
1-4%1
3.0%
Cu
0.3-0.5%
0.5-1%1
0.5%
In
5.5-6.4%
0-6%2
6.0%
Sb
0.5-1.4%
1-5%1
1.0%
Bi
Not contained
Not contained
Not contained
Sn + Impurities
Balance
Balance3
Balance

1Claim 1
2Claim 3
3
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (JP 2011-031253, machine translation provided herein, Hori).
Regarding Claim 1, Hori teaches a solder (Claim 1) including overlapping compositions of the instantly disclosed elements, shown below in wt. %, and overlapping/abutting ranges are prima facie obvious. Id. 
Element
Instant Claim 1
Hori
Ag
2.5-3.3%
0.1-5.0%1
Cu
0.3-0.5%
0.05-5.0%2
In
5.5-6.4%
0.5-22.0%3
Sb
0.5-1.4%
0-1.0%4
Bi
Not contained
Not contained
Sn + Impurities
Balance
Balance5

1Claim 2
2Claim 4
3Claim 3
4Claim 8
5Claim 1
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hitch et al. (WO 97/09455, cited by applicants on IDS filed on 02 October 2019, Hitch).
Hitch teaches a solder (Claim 1) including overlapping compositions of the instantly disclosed elements, shown below in wt. %, and overlapping/abutting ranges are prima facie obvious. Id. 
Element
Instant Claim 1
Hitch – Claim 13
Ag
2.5-3.3%
1.4-7.1%
Cu
0.3-0.5%
0.5-1.3%
In
5.5-6.4%
0.2-9.0%
Sb
0.5-1.4%
0.4-2.7%
Bi
Not contained
Not contained
Sn + Impurities
Balance
Balance


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/255,684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference application teaches a solder (Claims 1-3) including compositions that either overlap or abut the instantly disclosed range for the listed elements, shown below in wt. %. The listed ranges are prima facie obvious because overlapping/abutting ranges are prima facie obvious, Id., and where the claimed ranges or amounts do not overlap with the prior art but are merely close a prima facie case of obviousness exists, and such materials are so close that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).
Element
Instant Claim 1
17/255,684 – Claim 1
17/255,684 – Claim 2
17/255,684 – Claim 3
Ag
2.5-3.3%
0.5 to less than 2.5% 
2.5-3.3%
2.5-3.3%
Cu
0.3-0.5%
0.3-0.5%
0.3-0.5%
0.3-0.5%
In
5.5-6.4%
5.5-6.4%
2.5 to less than 5.5%
5.5-6.4%
Sb
0.5-1.4%
0.5-1.4%
0.5-1.4%
More than 1.4-3.4%
Bi
Not contained
Not contained
Not contained
Not contained
Sn
Balance
Balance
Balance
Balance


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D SCHNEIBLE/Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784